DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, and 3-13 have been considered. Claims 1 and 13 have been amended. Claims 2 and 14 have been cancelled. 

Response to Amendment
	The amendments filed on 07/07/2021 has been entered into the record. 

Response to Arguments
	The arguments filed on 07/07/2021 have been fully considered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Colin Harris on 01/11/2022. 
Claims 1 and 13 have been amended. 
The claims submitted on 07/07/2021 have been amended as follows:
Claim 1. (Currently Amended) A method for acquiring weld pass information pertaining to execution conditions for a weld pass for welding two members to be welded which are welding objects of a welding robot, the method comprising:
	extracting a weld pass for welding the two members to be welded from 3D CAD data;

	positioning the wall surface determination model in a direction extending towards an outside of the weld pass with a weld end serving as a reference, the weld end being at least one of a starting point and an ending point of the weld pass; [[and]]
	determining whether or not a wall surface interferes with the positioned wall surface determination model, the wall surface being by another member that is not one of the two members to be welded, wherein when it is determined that the wall surface interferes with the wall surface determination model, the method comprises:
preparing a scallop presence/absence determination model having a predetermined 3D shape is prepared for determining whether or not a scallop that penetrates the wall surface is present;
positioning the scallop presence/absence determination model on a side on which the wall surface is present with the weld end serving as a reference; and
determining whether or not the wall surface interferes with the positioned scallop presence/absence determination model; and
outputting the weld pass to the weld robot, the weld pass being modified when the wall surface is determined to interfere with the positioned scallop presence/absence determination model.
Claim 13. (Currently Amended) A welding robot system comprising:
	a welding robot that welds a member to be welded; and
	circuitry that controls an operation of the welding robot in accordance with a predetermined operating program,
	wherein the circuitry is configured to
		extract a weld pass for welding two members to be welded from 3D CAD data,
		prepare a wall surface determination model having a predetermined 3D shape,

	determine whether or not a wall surface interferes with the positioned wall surface determination model, the wall surface being another member that is not one of the two members to be welded, [[and]] wherein, when it is determined that the wall surface interferes with the wall surface determination model, the circuitry is configured to:
prepare a scallop presence/absence determination model having a predetermined 3D shape is prepared for determining whether or not a scallop which penetrates the wall surface;
position the scallop presence/absence determination model on a side on which the wall surface is present with the weld end serving as a reference; and
determine whether or not the wall surface interferes with the positioned scallop presence/absence determination model; and
		output to the welding robot the the weld pass being modified when the wall surface is determined to interfere with the positioned scallop presence/absence determination model



.
REASONS FOR ALLOWANCE
Examiner has amended claims 1 and 13. Claims 1, and 3-13 are allowable and have been renumbered 1-12. 
The following is an examiner’s statement of reasons for allowance: Hida ‘674 teaches a means for extracting a welding line in a three dimensional system based on the reference faces. However, Hida ‘674 does not teach output to the welding robot the weld pass, the weld pass being modified when the wall surface is determined to interfere with the positioned scallop presence/absence determination model. 
Hida ‘131 teaches a means for determining interference with the work model. 
Yuji teaches a means for determining whether the wall surface interferes with the positioned scallop presence/absence determination model. 
Collis teaches determining a welding order of the weld passes from relative positions of the weld passes.
Zhang teaches the minimum leg sizes of the fillet. 
Yoshima teaches robotic welding techniques.
The cited prior art does not anticipate, suggest, nor render obvious the independent claims 1 and 13 when considered individually or in combination before the effective filing date of the instant application. An updated search was conducted and no new art anticipates, suggest, or makes obvious the claimed invention. Therefore, claims 1 and 13 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116